Citation Nr: 1728892	
Decision Date: 07/24/17    Archive Date: 08/04/17

DOCKET NO.  13-26 920	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim for service connection for hypertension.  

2.  Entitlement to service connection for hypertension.  

3.  Entitlement to service connection for a heart condition, to include as secondary to hypertension.  


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

N. Stevens, Associate Counsel


INTRODUCTION

The Veteran had active service from July 1962 through July 1966.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a September 2011 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which denied the benefits being sought on this appeal.  

A motion to advance this appeal on the Board's docket has been raised by the Board's Acting Vice Chairman.  The undersigned is granting the motion and advancing the appeal on the docket based upon advanced age.  38 C.F.R. § 20.900(c)(2016); 38 U.S.C.A. § 7107(a)(2) (West 2014) ("advanced age" is defined as 75 or more years of age).  

The issue of entitlement to service connection for a heart condition, to include as secondary to hypertension is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).  


FINDINGS OF FACT

1.  Evidence associated with the claims file since December 1966 is new and raises a reasonable possibility of substantiating the claim of entitlement to service connection for hypertension.

2.  The preponderance of the evidence of record shows that the Veteran's hypertension is related to service.


CONCLUSIONS OF LAW

1.  Evidence received since the December 1966 rating decision that denied service connection for a hypertension, which was the last final denial with respect to this issue, is new and material; the claim is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. §§ 3.104, 3.156(a), 3.160(d), 20.200, 20.302, 20.1103 (2016).

2.  The Veteran's hypertension was incurred in service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Petitions to Reopen Previously Denied Claims

In December 1966, the Detroit, Michigan RO denied the Veteran's claim for service connection for hypertension  The RO determined that service connection was not warranted for the Veteran failed to report for his scheduled examination.  The evidence of record does not show that the Veteran submitted any new and material evidence in the matter or a notice of disagreement (NOD) within one year the decision.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156 (2016).  

Accordingly, the December 1966 rating decision is final with regard to the issue of entitlement to service connection for hypertension.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.104, 3.160(d), 20.200, 20.302, 20.1103 (2016). 

The Board has no jurisdiction to consider a claim based on the same factual basis as a previously disallowed claim.  38 U.S.C.A. § 7104 (b) (West 2014); King v. Shinseki, 23 Vet. App. 464 (2010); DiCarlo v. Nicholson, 20 Vet. App. 52, 55   (2006) (holding that res judicata generally applies to VA decisions).  However, the finality of a previously disallowed claim can be overcome by the submission of new and material evidence.  38 U.S.C.A. § 5108 (West 2014).

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim. 38 C.F.R. § 3.156 (a) (2016). 

In determining whether evidence is new and material for purposes of deciding whether a claim should be reopened, "the credibility of the evidence is to be presumed."  Savage v. Gober, 10 Vet. App. 488 (1997); Justus v. Principi, 3 Vet. App. 510, 513 (1992).  Only in cases in which the newly submitted evidence is "inherently false or untrue" does the presumption of credibility not apply.  Duran v. Brown, 7 Vet. App. 216, 220 (1994). 

New evidence raises a reasonable possibility of substantiating the claim if when considered with the evidence already of record, it would trigger the Secretary's duty to assist by providing a medical opinion.  Shade v. Shinseki, 24 Vet. App. 110 (2010). 

Here, the evidence received since the December 1966 rating decision includes more recent VA treatment records, private medical records, medical articles and statements by the Veteran and other individuals.  The Board finds that the evidence received since the December 1966 rating decision is not cumulative or redundant of the evidence of record at the time of the prior decision and raises a reasonable possibility of substantiating the Veteran's claims.  

In this regard, the Detroit, Michigan RO previously denied the Veteran's claim for service connection for hypertension on the basis that the Veteran failed to report for the medical examination.  However, the evidence received since the December 1966 rating decision includes post service and private treatment records showing a diagnosis and treatment for hypertension, medical articles about hypertension, lay statement from a registered nurse, an October 2011 statement and a September 2013 VA Form 9 from the Veteran asserting that he has had hypertension since being discharged from service with blood pressure readings of 140/88 and 136/88.  The Veteran also asserts that he was treated within one year of discharge for hypertension.  For the purposes of reopening the claim, the credibility of the evidence is presumed.  

Accordingly, the Board finds the aforementioned evidence was not previously considered by the Detroit RO at the time of the December 1966 rating decision denying the claim; is not cumulative and redundant of evidence already of record; relates to unestablished facts; and raises a reasonable possibility of substantiating the Veteran's claim for service connection for hypertension.  Thus, the threshold for reopening a claim has been met.  Shade, 24 Vet. App. 110 (2010).  Therefore, since the new evidence is material, the Veteran's claim for service connected hypertension is reopened.  

II.  Service Connection for Hypertension

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110 (West 2014); 38 C.F.R. § 3.303 (2016).  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity for certain diseases.  38 C.F.R. §§ 3.303 (a), (b), 3.309(a) (2016); see also Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303 (d) (2016).  

In order to establish service connection for the claimed disorder, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical, or in certain circumstances, lay evidence of a nexus between the claimed in-service disease or injury and the current disability.  38 C.F.R. § 3.303 (2016); see also Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004); Hickson v. West, 12 Vet. App. 247, 253 (1999); Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  

Alternatively, the nexus requirement may be satisfied by evidence that a chronic disease subject to presumptive service connection (here, hypertension) manifested itself to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1101, 1112 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2016). 

The standard of proof to be applied in decisions on claims for veterans' benefits is set forth in 38 U.S.C.A. § 5107 (West 2014).  A veteran is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence. 38 C.F.R. § 3.102 (2016).  When a claimant seeks benefits and the evidence is in relative equipoise, the claimant prevails.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The preponderance of the evidence must be against the claim for benefits to be denied.  Alemany v. Brown, 9 Vet. App. 518 (1996).  

The Veteran has been diagnosed with hypertension, satisfying the first element of a service connection claim.  Shedden, 381 F.3d at 1166-67.  His service treatment records (STRs) show that the Veteran was hospitalized on September 25, 1964 and discharged on October 7, 1964.  The attending physician noted that upon entry the Veteran's blood pressure reading was 144/84 with a temperature of 99.4 degrees.  His May 1966 separation examination, noted that the Veteran's blood pressure reading was 140/80 and at 90 minutes after exercising, was 136/88.  Thus, the second element of a service connection claim is satisfied.  Id.  

With regard to a nexus, the Veteran provided lay testimony from his private physician's wife, who was the office nurse and manager in the medical practice where he sought treatment for hypertension after he was discharged from service.  The nurse, D.C.H, R.N., B.S.N., in her October 2011 statement, stated that her husband Dr. P.H., who is now deceased, took care of the Veteran and treated him in 1966 for hypertension after he was discharged from service.  Nurse D.C.H. further stated that she specifically remembers the Veteran "because he was married to a sister of a good friend of mine."  

The Board notes that nurse D.C.H. is competent to provide statements concerning factual matters of which she has first-hand knowledge.  Barr v. Nicholson, 21 Vet. App. 303 (2007); Washington v. Nicholson, 19 Vet. App. 362 (2005).  D.C.H., as a nurse and the office manager in her husband's medical practice, is competent to report that her husband treated the Veteran for hypertension soon after he was discharged from active duty.  Moreover, the Board finds her statement credible. 

Accordingly, the Board finds that because the Veteran's hypertension manifested within one year of separation from active duty, service connection for hypertension is granted.  38 C.F.R. §§ 3.307, 3.309(a) (2016). 

Given the granting of the benefit, any further development or notification action under the VCAA with regard to this claim would not avail the Veteran.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014).


ORDER

New and material evidence having been received, the claim for service connection for a hypertension is reopened.

Entitlement to service connection for hypertension is granted.


REMAND

Although further delay is regrettable, the Board finds that additional development is needed before the Veteran's claim on appeal can be decided.  

The Veteran contends in his October 2011 NOD and his September 2013 Form 9, that he is entitled to service connection for a heart condition.  He claims that his pre-hypertension, which he has had since service, has caused his coronary heart disease.  In support of his claim, he has submitted numerous medical articles showing a correlation between pre-hypertension and coronary heart disease.  

VA has a duty to assist a claimant in obtaining evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  This duty includes obtaining medical examination or opinion, if one is necessary, to make a decision on the claim.  38 U.S.C.A. § 5103A (d)(1) (West 2014); 38 C.F.R. § 3.159 (c)(4) (2016).  As the Veteran has not been afforded a VA examination in relation to his claim for service connection for a heart condition secondary to hypertension, a remand is warranted.  

The Board has determined that the medical articles which the Veteran has submitted regarding the correlation between pre-hypertension and heart disease, meets the "low threshold" necessary to establish entitlement to a VA medical examination in connection with the Veteran's claim of service connection a heart condition secondary to hypertension.  McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).  Therefore, the Veteran should be afforded a VA examination to determine the likely etiology of the coronary heart disease. 

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Obtain all available service treatment records not already associated with the file from the Veteran's VA treatment facilities.

2.  Then, schedule the Veteran for a VA examination by an appropriate examiner to address the nature and etiology of his heart disease.  Access to the VBMS and Virtual VA claims file and a copy of this remand must be made available to the examiner in conjunction with the examination.  

After examination and review of the record, the examiner must state: 

i.  whether it is at least as likely as not (50 percent or greater) that the Veteran's current heart disease is caused by his service-connected hypertension.

ii.  whether it is at least as likely as not (50 percent or greater) that the Veteran's coronary heart disease was aggravated beyond the natural progress of the disease by his service-connected hypertension.  

iii.  whether it is at least as likely as not (probability of 50 percent or greater) that the Veteran's coronary heart disease was incurred in service or was caused by any incident therein, during his period of active duty from July 1962 to July 1966. 

Any opinion offered must take into account the Veteran's history and contentions.  If the examiner rejects the lay evidence, an explanation must be provided, and the examiner should note that the mere passage of time without treatment is not a sufficient basis for finding that no relationship between a current disability and service exists. 

The examiner must provide a complete rationale for any opinion provided.  If the examiner is unable to provide the requested information without resort to undue speculation, then he or she must explain why.  

3.  Then, readjudicate the claim on appeal.  If any decision remains adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response.  Then return the case to the Board.


The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
D. Martz Ames
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


